Citation Nr: 1620341	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  04-32 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel




INTRODUCTION

The Veteran had active duty service from April 1978 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

It was last before the Board in May 2015, when the Board denied an initial compensable rating for bilateral hearing loss and remanded entitlement to increased ratings for left great toe fracture and a lung disability, to include chronic obstructive pulmonary disease (COPD) and asthma, as well as entitlement to a total disability rating based upon individual unemployability (TDIU).  The remanded issues are not back before the Board at this time.

The Veteran appealed the Board's February 2015 denial of a compensable rating for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  By Order dated April 2016, the Court vacated the Board's denial of a compensable rating and remanded the matter to the Board for compliance with the instructions included in the March 2016 Joint Motion for Partial Remand (JMPR) by the parties.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The March 2016 JMPR, endorsed by the Court, noted the Board erred by failing to obtain potentially relevant medical records, specifically VA medical records dated after August 2013, which the Veteran reported would include a hearing test and a prescription for hearing aids.  Therefore, these records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for this bilateral hearing loss on appeal; this specifically includes VA treatment records from the Bedford VA Medical Center from August 2013 to the present.

2. The AOJ should then review the record and readjudicate the claim on appeal, including obtaining a new VA examination if warranted.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




